DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 9 May 2022 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 May 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colja et al. (US Patent Number 8162398) in view of Long et al. (US Patent Number 6088643).
Regarding claim 7, Colja discloses a vehicle seat, comprising: a seat back; a seat cushion (see at least Figure 1); wherein: the seat back comprises: an air cell (52) configured to expand by injection of fluid; and a fixing member (48 for instance) on which the air cell is fixed; the air cell comprises a fixing target portion at which the air cell is fixed on the fixing member (at corners and/or back; see figures); and a sensor (164 and/or 168) is arranged at a position that is apart from the fixing target portion.  Colja does not disclose a sensor configured to measure a passenger as claimed.  Long discloses a related device including a sensor (see the paragraphs bridging columns 7 & 8, and 9 & 10 for instance) configured to measure a seating posture of a seated passenger (it would be capable of such operation).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a sensor arrangement as taught by Long in Colja’s device because this could improve user comfort, support, and safety.  Note that the combined device would provide the sensor arranged as claimed at least based on the arrangement of the reference devices.
Regarding claims 10 and 11, Colja, modified as described, further discloses the sensor includes a plurality of sensors; and the air cell is arranged to overlap at least one of the plurality of sensors in a seat front to rear direction (much as in Long’s arrangement for instance), and wherein: the seat back comprises a lateral air cell that is arranged on an outer side of the seat back in a seat width direction; the sensor includes a shape sensor and a plurality of body pressure sensors (the combination of sensors would provide these functions); and the lateral air cell is disposed between the plurality of body pressure sensors in a seat up to down direction (again, based on Long’s arrangement, this would be the case in the combination).


Allowable Subject Matter
Claims 8, 9, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636